Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claims 1, 4-16 are allowed.  
The closest cited prior art of record, US 2013/0010229, fails to fairly teach or suggest, even in view of US 2016/0091757, US 2014/0192294, US 2012/0170303 and US 2012/0113672, the display device including the light amount control layer and the unpatterned light conversion layer to output white light, comprising the specific combination of laminate structure, optical and electrical functions, and composition, as presented in the list of claims filed on March 25, 2021.
Claims 19-23, 26-31 are allowed.   
The closest cited prior art of record, US 2004/0056990, fails to fairly teach or suggest, even in view of US 2016/0141538, US 2016/0104760, US 2012/0170303 and US 2012/0113672, the display device including the organic light emitter and the unpatterned light conversion layer to output white light, comprising the specific combination of laminate structure, optical and electrical functions, and composition, as amended in the list of claims filed on March 25, 2021.
EP 3318922 B1 is an EP patent family member that has been issued.



Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782